CONFIDENTIAL


AGREEMENT
This Agreement (this "Agreement") is made as of this 17th day of November, 2016
by and between Black Box Corporation, a Delaware corporation (the
"Corporation"), and Anthony J. Massetti, an individual residing in the State of
New Jersey and an executive officer of Black Box (the "Executive").
WITNESSETH:
WHEREAS, Black Box (as defined in Section 1(e) below) desires to employ
Executive, and Executive desires to be employed by Black Box, as its Senior Vice
President, Chief Financial Officer and Treasurer; and
WHEREAS, Black Box has determined that it is in the best interests of Black Box
to enter into an agreement with the Executive providing for certain payments and
benefits to the Executive, and the Executive desires to enter into such an
Agreement.
NOW, THEREFORE, the parties hereto, each intending to be legally bound hereby,
agree as follows:
1.
Definition of Terms. The following terms when used in this Agreement shall have
the meaning hereafter set forth:

(a)
"Affiliate" shall mean, with respect to any person or legal entity, any other
person or legal entity controlling, controlled by or under common control with
such person or legal entity, which includes any and all direct and indirect
subsidiaries of Black Box that employ or have an employment relationship with
Executive. For purposes of this Agreement, Black Box and its Affiliates shall be
collectively referred to as “Black Box”.

(b)
"Cause for Termination" shall mean:

(i)
the deliberate and intentional failure by the Executive to devote substantially
the Executive's entire business time and best efforts to the performance of the
Executive's duties (other than any such failure resulting from the Executive's
incapacity due to physical or mental illness or disability);

or
(ii)
engaging by the Executive in gross misconduct materially and demonstrably
injurious to Black Box;

or
(iii)
the conviction .of the Executive of, or the entry of a plea of guilty or Nolo
Contendre by the Executive to, a crime involving an act of fraud or



1

--------------------------------------------------------------------------------




embezzlement against Black Box or the conviction of the Executive of, or the
entry of a plea of Nolo Contendre by the Executive to, any felony involving
moral turpitude;
or
(iv)
the Executive's material breach of Section 4 or Section 8 hereof which continues
for ten (10) days after receiving written notice thereof from, Black Box or the
Executive's willful failure to comply with instructions of the Board of
Directors of Black Box provided that such instructions would not give rise to
Good Reason for Termination.

For purposes of this definition, no act, or failure to act, on the Executive's
part shall be considered "deliberate and intentional" or to constitute gross
misconduct unless done, or omitted to be done, by the Executive not in good
faith and without reasonable belief that the Executive's action or omission was
in the best interests of Black Box.
(c)
"Change-in-Control" shall mean a change in control of Black Box of such a nature
that it would be required to be reported by Black Box in response to Item 6(e)
of Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act
of 1934, as in effect on the date hereof ("Exchange Act"); provided, however,
that:

(i)
without respect to the foregoing, such a change in control shall be deemed to
have occurred if any "person" (as such term is used in sections 13(d) and
14(d)(2) of the Exchange Act) or any "group" (as such term is defined in Rule
13d-5(b) promulgated under the Exchange Act), is or becomes the beneficial
owner, directly or indirectly, of securities of Black Box representing twenty
percent (20%) or more of the combined voting power of Black Box's then
outstanding securities coupled with or followed by the existence of a majority
of the board of directors of Black Box consisting of individuals other than
individuals who either were directors of Black Box at least one year prior to or
were nominated by those individuals who were directors of Black Box at least one
year prior to such person or group becoming a beneficial owner, directly or
indirectly, of securities of Black Box representing 20% or more of the combined
voting power of Black Box's then outstanding securities;

and
(ii)
without respect to the foregoing, if Black Box shall sell all or substantially
all of its assets or shall merge, consolidate or reorganize with another
company, then such a change in control shall be deemed to have occurred if
(x) upon conclusion of the transaction less than fifty-one percent (51%) of the
outstanding securities entitled to vote generally in the election of



2

--------------------------------------------------------------------------------




directors of the acquiring company or resulting company are owned by persons who
were the stockholders of Black Box generally prior to the transaction and
following the transaction a majority of the board of directors of the acquiring
company or resulting company consists of individuals other than individuals who
either were directors of Black Box at least one year prior to or were nominated
by those individuals who were directors of Black Box at least one year prior to
such sale, merger, consolidation or reorganization or (y) following the
transaction a person or group (as described in subclause (i) above) would be a
beneficial owner, directly or indirectly, of securities of the acquiring company
or resulting company representing 20% or more of the combined voting power of
the acquiring company's or resulting company's then outstanding securities as
described in subclause (i) above and a majority of the board of directors of the
acquiring company or resulting company consists of individuals other than
individuals who either were directors of Black Box at least one year prior to or
were nominated by those individuals who were directors of Black Box at least one
year prior to such sale, merger, consolidation or reorganization.
(d)
"Date of Termination" shall mean:

(i)
if the Executive's employment is terminated for Disability, the date that a
Notice of Termination is given to the Executive;

(ii)
if the Executive's employment terminates due to the Executive's death or
Retirement, the date of death or Retirement, respectively;

(iii)
if the Executive decides to terminate employment upon Good Reason for
Termination, the date specified by the Executive in a Notice of Termination,
which date must be within sixty (60) days after the expiration of the Notice
Period (as defined in Section 3(c) below); or

(iv)
if the Executive's employment is terminated for any other reason, the date on
which a termination becomes effective pursuant to a Notice of Termination or, if
no Notice of Termination is provided, the date that the Executive's employment
was terminated.

(e)
"Disability" shall mean such incapacity due to physical or mental illness or
injury as causes the Executive to be unable to perform the Executive's duties
with Black Box during 90 consecutive days or 120 days during any six month
period.

(f)
"Good Reason for Termination" shall mean a material negative change in the
Executive's service relationship with Black Box and any Affiliate (as defined in
this Section 1(f) below) of Black Box, taken as a whole, without Executive's
consent, on account of one or more of the following conditions:



3

--------------------------------------------------------------------------------




(i)
A material diminution in Executive's base compensation;

(ii)
A material diminution in Executive's authority, duties or responsibilities; or

(iii)
A change in the geographic location at which Executive must report to and
perform the majority of Executive's services of more than fifty (50) miles.

(g)
"LTIP Plan" shall mean an incentive compensation plan of Black Box which would
pay bonuses to the Executive based upon the achievement of specified goals
during or at the end of an award period of more than one year (such as a three
year incentive compensation plan).

(h)
"Notice of Termination" shall mean a written statement which sets forth the
specific reason for termination and, if such is claimed to be Cause for
Termination or Good Reason for Termination, in reasonable detail the facts and
circumstances thereof.

(i)
"Options" shall mean any stock options issued pursuant to any present or future
stock option plan of Black Box.

(j)
"Retirement" shall mean a termination of the Executive's employment after age 65
or in accordance with any mandatory retirement arrangement with respect to an
earlier age agreed to by the Executive.

(k)
"Stock Awards" shall mean any stock-based awards, other than Options, including
any stock appreciation rights, restricted stock awards, or performance stock
awards, issued pursuant to any present or future stock plan of Black Box.

2.
Termination by Black Box Due to Cause for Termination. Should the Board of
Directors of Black Box determine that Cause for Termination exists, the Board of
Directors of Black Box by resolution duly adopted may at that time or during a
period of two months thereafter terminate the Executive's employment due to
Cause for Termination by delivering a Notice of Termination. If the Board of
Directors of Black Box fails to duly adopt within such two month period a
resolution terminating the Executive's employment, then Black Box shall be
deemed to have waived its right to terminate the Executive due to those
circumstances which constituted the Cause for Termination previously found to
exist by the Board.

3.
Payments Following Termination of Employment After Change-in-Control.

(a)
If during the term of this Agreement the Executive's employment with Black Box
shall be terminated:

(i)
due to the Executive's death or Disability,

(ii)
by the Executive at any time prior to a Change-in-Control,



4

--------------------------------------------------------------------------------




(iii)
by the Executive following a Change-in-Control other than the Executive's having
terminated for Good Reason for Termination,

(iv)
by Black Box at any time prior to a Change-in-Control, or

(v)
by Black Box following a Change-in-Control in accordance with Section 2 hereof
or in accordance with Retirement,

then Black Box shall have no obligations hereunder to the Executive from and
after the Date of Termination and the only obligations of Black Box to the
Executive shall be in accordance with any other employment agreement applicable
to the Executive and the then various policies, practices and benefit plans of
Black Box.
(b)
If during the term of this Agreement a Change-in-Control shall have occurred and
the Executive's employment shall have been involuntarily terminated on or before
the second anniversary of the date of the Change-in-Control other than under the
circumstances above described in subsection 3(a) (for example, a termination by
the Executive for Good Reason for Termination within the foregoing period
following a Change-in-Control shall entitle the Executive to the payments set
forth in this subsection), then Black Box shall pay the Executive on or before
the sixtieth (60th) day following the Date of Termination the following sums:

(i)
in cash any unpaid portion of the Executive's full base salary for the period
from the last period for which the Executive was paid to the Date of
Termination; and

(ii)
an amount in cash as liquidated damages for lost future remuneration equal to
the sum of

(A)
the product obtained by multiplying:

(1)
the lesser of

(i)
two (2.0), or

(ii)
a number equal to the number of calendar months remaining from the Date of
Termination to the date on which the Executive is 65 years of age (or, if
earlier, the age agreed to by the Executive pursuant to any prior arrangement)
divided by twelve,

times
(2)
the sum of



5

--------------------------------------------------------------------------------




(i)
the greater of

(x)
the Executive's annual base salary for the year in effect on the Date of
Termination,

(y)
in the case of termination by the Executive for Good Reason for Termination, the
Executive's annual base salary in effect on the date immediately preceding the
date of the earliest event which gave rise to the termination by the Executive
for Good Reason for Termination,

or
(z)
the Executive's annual base salary for the year in effect on the date of the
Change-in-Control,

plus
(ii)
the greater of

(x)
one third (1/3) of the aggregate cash bonuses or awards (including any payments
under an LTIP Plan) received by the Executive as incentive compensation or bonus
during the three calendar years immediately preceding the Date of Termination,

(y)
in the case of termination by the Executive for Good Reason for Termination, one
third (1/3) of the aggregate cash bonuses or awards (including any payments
under an LTIP Plan) received by the Executive as incentive compensation or bonus
during the three calendar years immediately preceding the date of the earliest
event which gave rise to the termination by the Executive for Good Reason for
Termination,

or
(z)
one third (1/3) of the aggregate cash bonuses or awards (including any payments
under an LTIP Plan) received by the Executive as



6

--------------------------------------------------------------------------------




incentive compensation or bonus for the three calendar years immediately
preceding the date of the Change-in-Control,
plus
(B)
if the Executive immediately preceding the date of the Change-in-Control is a
participant in an LTIP Plan and the award period has not been completed prior to
the date of the Change-in-Control, an amount equal to

(1)
the total cash award or bonus which would have been received by the Executive
under such LTIP Plan assuming that, in addition to any goals met on or before
the date of the Change-in-Control, all goals that were to be measured after the
date of the Change-in-Control were achieved and the Executive remained in the
employ of Black Box at all relevant times under the LTIP Plan,

less
(2)
any portion of the cash award or bonus for that award period previously paid to
the Executive pursuant to such LTIP Plan.

(c)
In order for the Executive to terminate for Good Reason for Termination under
this Agreement, (i) the Executive must deliver a Notice of Termination to Black
Box at 1000 Park Drive, Lawrence, PA 15055, Attn: General Counsel, and within
ninety (90) days of the event constituting Good Reason for Termination, (ii) the
event must remain uncorrected during the Notice Period and (iii) the Date of
Termination must occur within sixty (60) days after the expiration of the Notice
Period, "Notice Period" means the thirty (30) days following the date that
Executive notifies Black Box in writing of Executive's intent to terminate
employment for Good Reason for Termination.

(d)
All payments under this Agreement are subject to all applicable withholdings.



4.
Nondisclosure of Information.

(a)
Executive acknowledges that Black Box has invested and will continue to invest
considerable resources in the research, development and advancement of Black
Box's business, which investment has or may result in the generation of
proprietary, confidential and/or trade secret data, information, techniques and



7

--------------------------------------------------------------------------------




materials, tangible and intangible, which properly belong to Black Box or in
which Black Box has an interest. Executive acknowledges and agrees that it would
be unlawful for Executive to appropriate, to attempt to appropriate, or to
disclose to anyone or use for a third party's benefit such data, information,
techniques or materials, subject to the following:
(i)
Executive acknowledges that the following constitute protectable confidential,
trade secret or otherwise proprietary information of Black Box or of a third
party: all computer software and firmware and computer aided mechanisms related
to the foregoing, files, programs, data or information received by Black Box
from a customer or prospective customer of Black Box if such is confidential or
proprietary to the customer, data base management systems or other
instrumentations, any proposals for development, any reports on findings of
tests, investigative studies, consultations or the like, pricing policies,
budgets, customer lists, strategic plans (whether or not communicated in
writing), marketing and sales information, all written documents not generally
in the public domain, any and all copies or imitations of the foregoing, and all
other confidential, trade secret or proprietary information, whether or not
copyrighted or patented and whether created solely by Executive, jointly with
others, or solely by others.

(ii)
For purposes of this Section 4, all confidential, proprietary, or trade secret
information enumerated or mentioned in Section 4(a)(i) is hereinafter referred
to as "Information". Any restrictions on disclosure and use of the Information
will apply to all copies of the Information, whether in whole or in part.

(iii)
During the term of this Agreement and at all times after termination of this
Agreement, unless authorized in writing by Black Box, the Executive will not:

(1)
use for the Executive's benefit or advantage the Information, or

(2)
use the Information for the benefit or advantage of any third party, or

(3)
disclose or cause to be disclosed the Information or authorize or permit such
disclosure of the Information to any unauthorized third party, or

(4)
use the Information in any manner which is intended to injure or cause loss,
whether directly or indirectly, to Black Box.

(iv)
The Executive will not be liable for the disclosure of Information which:



8

--------------------------------------------------------------------------------




(1)
is in the public domain generally and as such becomes known to Executive through
no wrongful act or breach of this Agreement; or

(2)
is received rightfully by Executive from a third party having a lawful right to
possess and to release the Information, provided the Executive agrees to
promptly notify Black Box if the Executive suspects that the information
possessed by the third party is within the meaning of Information under this
Agreement.

(v)
In any judicial proceeding, it will be presumed that the Information constitutes
protectable trade secrets, and the Executive will bear the burden of proving
that any Information is publicly or rightfully known by the Executive.

(vi)
The Executive will surrender to Black Box at any time upon request, and upon
termination of the Executive's employment with Black Box for any reason, all
written or otherwise tangible documentation representing or embodying the
Information, in whatever form, whether or not copyrighted, patented, or
protected as a mask work, and any copies or imitations of the Information,
whether or not made by the Executive.

(vii)
The Executive agrees to be available upon request for consultation after
termination of employment to provide information and details with respect to any
work or activity performed or materials created by the Executive alone or with
others during the Executive's employment by Black Box. The Executive will be
reimbursed for these services.

(b)
Any and all creations, developments, discoveries, inventions, works of
authorship, enhancements, modifications and improvements, including without
limitation computer programs, data bases, data files and the like, (hereinafter
collectively referred to as "Development" or "Developments"), whether or not the
Developments are copyrightable, patentable, protectable as mask works or
otherwise protectable (such as by contract or implied duty), and whether
published or unpublished, conceived, invented, developed, created or produced by
the Executive alone or with others during the term of the Executive's
employment, whether or not during working hours and whether on Black Box's
premises or elsewhere, will be the sole and exclusive property of Black Box if
the Development is:

(i)
connected with Black Box in any way, or

(ii)
within the scope of the Executive's duties assigned or implied in accordance
with the Executive's position, or

(iii)
a product, service, or other item which would be in competition with the
products or services offered by Black Box or which is related to Black



9

--------------------------------------------------------------------------------




Box's products or services, whether presently existing, under development, or
under active consideration, or
(iv)
in whole or in part, the result of the Executive's use of Black Box's resources,
including without limitation personnel, computers, data bases, communications
facilities, word processing systems, programs, office facilities or otherwise.

During the term of the Executive's employment with Black Box and, if Black Box
should then so request, after termination of such employment, the Executive
agrees to assign and does hereby assign to Black Box all rights in the
Developments created by the Executive alone or with others during the term of
the Executive's employment, and all rights in any trademarks, copyrights,
patents, trade secrets and analogous intellectual property rights and any
applications for registration for same, of the United States and such foreign
countries as Black Box may designate which are related to the Developments,
including without limitation all accompanying goodwill and the right to sue for
infringement or misappropriation and to receive all proceeds related to any
judgment or settlement of same. The Executive agrees to execute and deliver to
Black Box any instruments Black Box deems necessary to vest in Black Box sole
title to and all exclusive rights in the Developments created by the Executive
alone or with others during the term of the Executive's employment, and in all
related trademarks, copyrights, mask work protection rights, and/or patent
rights so created during the term of employment. The Executive agrees to execute
and deliver to Black Box all proper papers for use in applying for, obtaining,
maintaining, amending and enforcing all such trademarks, copyrights, patents or
such other legal protections as Black Box may desire. The Executive further
agrees to assist fully Black Box or its nominees in the preparation and
prosecution of any trademark, copyright, mask work protection, patent, or trade
secret arbitration or litigation. The Executive shall be reimbursed on a
reasonable hourly basis consistent with the compensation provided for herein for
the Executive's services rendered following termination of employment.
(c)
The Executive's obligations and covenants in this Section 4 will be binding upon
the Executive's heirs, legal representatives, successors and assigns.

(d)
Black Box and the Executive agree that the rights conveyed by this Agreement are
of a unique and special nature. The Executive and Black Box agree that any
violation of this Section 4 will result in immediate and irreparable harm to
Black Box and that in the event of any actual or threatened breach or violation
of any of the provisions of this Section 4, Black Box will be entitled as a
matter of right to an injunction or a decree of specific performance without
bond from any equity court of competent jurisdiction. The Executive waives the
right to assert the defense that such breach or violation can be compensated
adequately in damages in an action at law. Nothing in this Agreement will be
construed as prohibiting



10

--------------------------------------------------------------------------------




Black Box from pursuing any other remedies at law or in equity available to it
for such breach or violation or threatened violation.
5.
Medical Insurance or Similar Benefit Plans. If the Executive's employment should
terminate under such circumstance as entitles the Executive to receive payments
pursuant to Section 3(b) hereof, then, to the extent permitted by applicable law
and the medical insurance and benefits policies to which Executive is entitled
to participate, Employer shall maintain Executive's paid coverage for health
insurance (through the payment of Executive's COBRA (as defined below) premiums)
until the earlier to occur of: (a) Executive attaining the age of 65, (b) the
date Executive is provided by another employer benefits substantially comparable
to the benefits provided by the above-referenced medical plan (which Executive
must provide prompt notice with respect thereto to the Employer) or (c) the
expiration of the COBRA Continuation Period (as defined below). During the
applicable period of coverage described in the foregoing sentence, Executive
shall be entitled to benefits, on substantially the same basis as would have
otherwise been provided had Executive not been terminated and Employer will have
no obligation to pay any benefits to, or premiums on behalf of Executive after
such period ends. To the extent that such benefits are available under the
above-referenced medical plan and Executive had such coverage immediately prior
to termination of employment, such continuation of benefits for Executive shall
also cover Executive's dependents for so long as Executive is receiving benefits
under this section. The COBRA Continuation Period for medical insurance under
this section shall be deemed to run concurrently with the continuation period
federally mandated by COBRA (generally 18 months), or any other legally mandated
and applicable federal, state, or local coverage period for benefits provided to
terminated employees under the medical plan. For purposes of this Agreement,
(a) "COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and (b) "COBRA Continuation Period" shall mean the continuation period
for medical insurance to be provided under the terms of this Agreement which
shall commence on the first day of the calendar month following the month in
which the date of termination falls and generally shall continue for an 18 month
period.

6.
Other Employment. In the event of a termination of employment under the
circumstances above described in Section 3(b) hereof, the Executive shall have
no duty to seek any other employment after termination of the Executive's
employment with Black Box and Black Box hereby waives and agrees not to raise or
use any defense based on the position that the Executive had a duty to mitigate
or reduce the amounts due the Executive hereunder by seeking other employment
whether suitable or unsuitable and should the Executive obtain other employment,
then the only effect of such on the obligations of Black Box hereunder shall be
that Black Box shall be entitled to credit against any payments which would
otherwise be made pursuant to Sections 5(a) or 5(b) hereof, any comparable
payments to which the Executive is entitled under the employee benefit plans
maintained by the Executive's other employer or employers in connection with
services to such employer or employers after termination of the Executive's
employment with Black Box.



11

--------------------------------------------------------------------------------




7.
Stock Awards and Options. If the Executive's employment should terminate under
the circumstances described in Section 3(a) hereof, the Executive's rights, if
any, with respect to any outstanding Stock Awards and/or Options shall be
governed by the plans and any related agreements pursuant to which such Stock
Awards and/or Options were granted. If the Executive's employment should
terminate under such circumstances as entitle the Executive to receive payments
pursuant to Section 3(b) hereof, then, with respect to each outstanding Option
or Stock Award which did not immediately vest and/or become exercisable upon the
occurrence of a Change-in-Control, such Stock Award or Option shall remain
outstanding in accordance with its terms provided that in any event it shall
automatically vest upon termination of employment and/or become and remain
exercisable at any time after termination of employment until the stated
expiration date contained in the grant for such Stock Award or Option, provided
that the expiration date of any such Option or Stock Award may not exceed ten
years from the date of grant.

8.
Restrictive Covenants.

(a)
Non-Compete.

(i)
During the period of Executive’s employment by Black Box and for six (6) months
after the termination of Executive’s employment from Black Box, except for Job
Elimination but including a Cause for Termination, Executive will not, for
himself, as an agent, consultant, employee or otherwise, or on behalf of any
person, association, partnership, corporation or other entity, directly or
indirectly, own, manage, operate, control, invest in, be employed or retained
by, participate in or with or be connected in any manner with any Competitive
Business in a Restricted Territory and perform a Restricted Activity, as
hereinafter defined.

(ii)
A "Competitive Business" means any person, business, entity or venture engaged
in designing, selling, implementing, installing and/or maintaining, in whole or
in part, communication systems including, but not limited to, the sale of
products used in connection with such communication systems and/or services
related thereto.

(iii)
"Job Elimination" means a determination by Black Box that Executive’s specific
position is no longer required and that Executive employment is not a Cause for
Termination.

(iv)
"Restricted Territory" means any geographic area in which Black Box does
business and in which Executive had responsibility for, or Information about,
such business within the twenty-four (24) months prior to Executive’s
termination of employment from Black Box.

(v)
"Restricted Activity" means any activity or type of activity for which Executive
had actual, assigned or supervisory responsibility for Black Box



12

--------------------------------------------------------------------------------




within the twenty-four (24) months prior to Executive’s termination of
employment from Black Box or about which Executive had Information.
(b)
Non-solicitation of Black Box Customers or Suppliers.

(i)
During the period of my employment by Black Box and for two (2) years after the
termination of Executive’s employment from Black Box, for any reason, Executive
will not, for himself, as an agent, consultant, individual or otherwise, or on
behalf of any person, association, partnership, corporation or other entity,
directly or indirectly, for a Competitive Business solicit or attempt to obtain
business from, accept business from, or do business with or service, or
indirectly aid or assist anyone else in the solicitation of business or
acceptance of business from any Black Box Customer and/or Supplier (as defined
below) for the purpose of doing any kind of business that Black Box does.

(ii)
For purposes of this Agreement, a "Black Box Customer and/or Supplier" means any
person or entity that (A) is a current customer of or supplier to Black Box or
was a customer of or supplier to Black Box within one (1) year prior to the
termination of my employment with Black Box and (B) Executive had contact with,
had responsibility for or gained knowledge of within the twenty-four (24) months
prior to Executive’s termination of employment from Black Box.

(c)
Non-solicitation of Black Box’s Employees.

(i)
During the period of Executive’s employment by Black Box and for two (2) years
after the termination of Executive’s employment from Black Box, for any reason,
Executive will not, without the advance written consent of Black Box, directly
or indirectly, induce or attempt to induce any Black Box Employee to terminate
employment; nor will Executive hire or participate in the hiring or interviewing
of any Black Box Employee for or on behalf of a Competitive Business; nor will
Executive provide names or other information about Black Box's Employees for the
purpose of assisting a Competitive Business to hire any such Black Box Employee;
nor will Executive provide information to a Black Box Employee about any other
Competitive Business for the purpose of assisting that Black Box Employee in
finding and/or securing employment with such entity.

(ii)
For purposes of this Agreement, a Black Box Employee means any person who is a
current Black Box employee at the time of Executive’s termination of employment
from Black Box or was employed by Black Box within one (1) year prior to
Executive’s termination of employment from Black Box.



13

--------------------------------------------------------------------------------




9.
Terms. This Agreement shall be for an initial term of five years commencing on
the date hereof. This Agreement shall automatically renew for an additional term
of one year commencing on the fifth anniversary of the date hereof and for
succeeding additional terms each of one year on each succeeding anniversary
thereof until and unless either party sends written notice of non-renewal to the
other party at least six months prior to a renewal date; provided, however, that
if a Change-in-Control shall occur during the initial or renewed term of this
Agreement, then this Agreement shall remain in effect until the second
anniversary of the date of the Change-in-Control.

10.
Miscellaneous.

(a)
This Agreement shall be construed under the laws of the Commonwealth of
Pennsylvania.

(b)
This Agreement replaces only the previous oral agreements, but is in addition to
all previous written agreements, relevant to the topics covered herein, if any,
between Black Box and Executive. If a previous written agreement exists, this
Agreement will control in the event of any conflict with the provisions of this
Agreement.

(c)
Black Box will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Black Box, by agreement in form and substance satisfactory to
the Executive, to expressly assume and agree to perform this Agreement in the
same manner required of Black Box and to perform it as if no such succession had
taken place. Failure of Black Box to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate employment due to Good Reason for
Termination. As used in this Agreement, "Corporation" shall mean Black Box as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
subsection (c) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

(d)
This Agreement shall inure to the benefit of and be enforceable by the Executive
and Black Box and their respective legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to the Executive
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive's devisee, legatee or other designee or, if there be
no such designee, to the Executive's estate.

(e)
Any notice or other communication provided for in this Agreement shall be in
writing and, unless otherwise expressly stated herein, shall be deemed to have
been duly given if mailed by United States registered mail, return receipt



14

--------------------------------------------------------------------------------




requested, postage prepaid, addressed in the case of the Executive to the
Executive's office at Black Box with a copy to the Executive's residence and in
the case of Black Box to its principal executive offices, attention of the Chief
Executive Officer.
(f)
No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and approved by resolution of the Board of Directors of Black Box. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. Nothing contained herein shall
impair the right of Black Box to terminate the Executive's employment, subject
to making any payments required to be made hereunder.

(g)
The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

(h)
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

(i)
If litigation should be brought to enforce interpret or challenge any provision
contained herein, the prevailing party in such litigation, if any, shall be
entitled to its reasonable attorney's fees and disbursements and other costs
incurred in such litigation and to interest on any money judgment obtained
calculated at the prime rate of interest in effect from time to time at
Citizen's Bank, N.A. (or its successor), from the date that the payment should
have been made under this Agreement.

(j)
Excise Taxes.

(i)
For purposes of this subsection 10(j), (1) a Payment shall mean any payment or
distribution in the nature of compensation to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise;
(2) Agreement Payment shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this subsection 10(j)); (3) Net After Tax Receipts shall
mean the Present Value of a Payment net of all taxes imposed on the Executive
with respect thereto under Sections 1 and 4999 of the Internal Revenue Code of
1986, as amended (the "Code"), determined by applying the highest marginal rate
under Section 1 of the Code applicable to the Executive's taxable income for
such year;



15

--------------------------------------------------------------------------------




(4) "Present Value" shall mean such value determined in accordance with
Section 280G(d)(4) of the Code; and (5) "Reduced Amount" shall mean the greatest
aggregate amount of Payments, if any, which (x) is less than the sum of all
Payments and (y) results in aggregate Net After Tax Receipts which are greater
than the Net After Tax Receipts which would result if the aggregate Payments
were made.
(ii)
Anything in this Agreement to the contrary notwithstanding, in the event
PriceWaterhouseCoopers L.L.P. (or if PriceWaterhouseCoopers L.L.P. is the audit
firm for Black Box at the time, another accounting firm of nationally recognized
standing selected by Executive) (the "Accounting Firm") shall determine that
receipt of all Payments would subject the Executive to tax under Section 4999 of
the Code, it shall determine whether some amount of Payments would meet the
definition of a "Reduced Amount." If the Accounting Firm determines that there
is a Reduced Amount, the aggregate Agreement Payments shall be reduced to such
Reduced Amount; provided, however, that if the Reduced Amount exceeds the
aggregate Agreement Payments, the aggregate Payments shall, after the reduction
of all Agreement Payments, be reduced (but not below zero) in the amount of such
excess. All determinations made by the Accounting Firm under this Section shall
be binding upon Black Box and the Executive and shall be made within 60 days of
the occurrence of an event which requires Black Box to make payments to the
Executive under this Agreement. No later than two business days following the
making of this determination by the Accounting Firm, Black Box shall pay to or
distribute for the benefit of the Executive such Payments as are then due to the
Executive under this Agreement and shall promptly pay to or distribute for the
benefit of the Executive in the future such Payments as become due to the
Executive under this Agreement. Black Box or its successor shall pay for the
work done by the Accounting Firm. In the event that the Accounting Firm is
unable or unwilling to make the determinations to be made under this
subsection 10(j) or for any reason such determinations are not made within 60
days of the occurrence of the event which requires Black Box to make payments to
the Executive under this Agreement, Black Box shall make all Payments as are
then due to the Executive without reduction no later than two business days
following the 60th day after the occurrence of the event which required Black
Box to make payments to the Executive under this Agreement.

(iii)
While it is the intention of Black Box and the Executive to reduce the amounts
payable or distributable to the Executive hereunder only if the aggregate Net
After Tax Receipts to the Executive would thereby be increased, as a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by



16

--------------------------------------------------------------------------------




Black Box to or for the benefit of the Executive pursuant to this Agreement
which should not have been so paid or distributed ("Overpayments") or that
additional amounts which will not have been paid or distributed by Black Box to
or for the benefit of the Executive pursuant to this Agreement could have been
so paid or distributed ("Underpayment"), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accounting
Firm, based either upon the assertion of a deficiency by the Internal Revenue
Service against Black Box or the Executive which the Accounting Firm believes
has a high probability of success or controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
paid or distributed by Black Box to or for the benefit of the Executive shall be
treated for all purposes as a loan ab initio to the Executive which the
Executive shall repay to Black Box together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by the Executive to Black Box if and to the extent such deemed loan and
payment would not either reduce the amount on which the Executive is subject to
tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Finn, based upon controlling precedent
or other substantial authority, determines that an Underpayment has occurred,
any such Underpayment shall be promptly paid by Black Box to or for the benefit
of the Executive together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code.
(k)
The payments to be made under this Agreement are intended to be excepted from
coverage under Section 409A ("Section 409A") of the Code and the regulations
promulgated thereunder and shall be construed accordingly. If Black Box
determines in good faith that any amounts to be paid to Executive under this
Agreement are subject to Section 409A, Black Box shall adjust or cause its
Affiliate to adjust the form and/or the timing of such payments as determined to
be necessary or advisable to be in compliance with Section 409A. If any payment
must be delayed to comply with Section 409A, such payment will be paid at the
earliest practicable date permitted by Section 409A. Notwithstanding any
provision to the contrary, to the extent that any amounts payable hereunder are
subject to the requirements of Section 409A and are payable on account of
termination of employment, the payment of said amounts will be delayed for a
period of six (6) months after the termination date (or, if earlier, the death
of the Participant) for any Participant that is a "specified employee" (as
defined in Section 409A). Any payment that would otherwise have been due or
owing during such six-month period will be paid immediately following the end of
the six-month period. Notwithstanding any provision of this Agreement to the
contrary, Executive acknowledges and agrees that Black Box and any Affiliate of
Black Box shall not be liable for, and nothing provided or contained in this



17

--------------------------------------------------------------------------------




Agreement will be construed to obligate or cause Black Box or any Affiliate of
Black Box to be liable for, any tax, interest or penalties imposed on Executive
related to or arising with respect to any violation of Section 409A.


18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed on the date(s) set forth
below to be effective as of the date first above written.
WITNESS:
BLACK BOX CORPORATION






/s/ David M. Pasternak        By    /s/ E.C. Sykes    
Name: E.C. Sykes
Title: President & CEO


Date: November 17, 2016


WITNESS:





/s/ David M. Pasternak            /s/ Anthony J. Massetti    

Anthony J. Massetti


Date: November 17, 2016




19